Citation Nr: 0432622	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected status-post right knee bullet wound for the period 
from December 7, 1993, to January 10, 2002.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status-post right knee bullet wound 
beginning January 11, 2002. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, and, if so, whether service connection is 
warranted.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969 and from May 1974 to September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in January 
2002 and September 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his substantive appeal (VA Form 9), the veteran requested 
a Board hearing at the RO before a Veterans Law Judge.  In 
February 2004, the veteran was notified that he had been 
scheduled for a Travel Board hearing on April 7, 2004.  He 
failed to report, without explanation, for his scheduled 
Travel Board hearing.  As such, the veteran's request for a 
hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2004).

By way of background, the Board observes that a September 
1994 rating decision denied service connection for residuals 
of a back injury and PTSD.  Thereafter, in January 1997, the 
veteran attempted to reopen such claims.  In a June 1997 
rating decision, the RO denied service connection for PTSD, 
without addressing whether new and material evidence had been 
received, and, found that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for residuals of a back injury.  In October 2001, 
the veteran again attempted to reopen his claims of 
entitlement to service connection for residuals of a back 
injury and PTSD, and, filed an original claim of entitlement 
to service connection for a neck disability.  In a January 
2002 rating decision, the RO denied service connection for a 
neck disability and found that new and material evidence had 
not been received to reopen the veteran's claims of 
entitlement to service connection for residuals of a back 
injury and PTSD.  Thereafter, additional evidence consisting 
of service medical records from the veteran's second period 
of active duty was received.  As such, in a September 2002 
rating decision, the RO found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for PTSD and denied the 
claim on the merits.  Additionally, the RO denied reopening 
the veteran's claims of entitlement to service connection for 
residuals of a back injury and a neck disability as the RO 
found that the service medical records were not material to 
such issues.  The September 2002 rating decision also granted 
service connection for status-post right knee bullet wound, 
assigned a noncompensable rating effective December 7, 1993, 
and a 10 percent disability rating, effective January 11, 
2002.  

The Board observes that the January 2002 and September 2002 
rating decisions denied additional claims.  However, in 
January 2003, the veteran submitted a notice of disagreement 
as to only the issues listed on the first page of this 
decision.  In the July 2003 statement of the case, the RO 
appears to consider the veteran's back disability claim on 
the merits, without finding that new and material evidence 
had been received.  Thereafter, the veteran perfected his 
appeal in August 2003.  Specific to the veteran's claim of 
entitlement to service connection for a neck disability, the 
Board notes that the September 2002 rating decision 
adjudicated such issue as a claim to reopen, however, the 
Board observes that the January 2002 rating decision 
initially denying service connection for such disability was 
not final.  Therefore, the issue has been recharacterized on 
the first page of this decision.  Regarding the PTSD and back 
disability claims, the Board is required to consider the 
issue of finality prior to any consideration on the merits, 
see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issues have been recharacterized as shown on the first page 
of this decision.  Insofar as the Board reopens the claims 
herein, determinations completely favorable to the veteran, 
he is not prejudiced by the Board's recharacterization of the 
issue or its actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  For the period December 7, 1993, to January 10, 2002, 
there is no medical evidence of record demonstrating the 
nature and severity of service-connected status-post right 
knee bullet wound.  

2.  Beginning January 11, 2002, service-connected status-post 
right knee bullet wound is manifested by subjective 
complaints of pain, full range of motion from zero to 140 
degrees, and asymptomatic scarring without evidence of 
subluxation, arthritis, or neurological involvement.  

3.  In an unappealed decision dated in June 1997, the RO 
denied service connection for PTSD and found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a back 
injury. 

4.  Evidence added to the record since the 1997 denial 
includes service medical records from the veteran's second 
period of active duty. 

5.  The record includes a medical diagnosis of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressor, namely being shot in the right knee by his brother; 
and, medical evidence of a nexus between diagnosed PTSD and 
the veteran's in-service stressor.

6.  A back disability was not shown in service, nor is there 
any competent medical evidence demonstrating that a current 
back disability is related to an in-service motorcycle 
accident, or a disease or injury which had its onset in, or 
is otherwise related to, service.

7.  A neck disability was not shown in service, there is no 
competent medical evidence demonstrating a current neck 
disability, nor is there any competent medical evidence 
relating a neck disability to a disease or injury which had 
its onset in, or is otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for status-post right knee bullet wound for the period 
from December 7, 1993, to January 10, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for status-post right knee bullet wound 
beginning January 11, 2002, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2004).

3.  New and material evidence has been received to reopen 
claims of entitlement to service connection for PTSD and a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2004).

4.  PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).

5.  A back disability was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A neck disability was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from July 1965 to April 
1969 and from May 1974 to September 1975 in the United States 
Navy.

A.	Right Knee Disability

The veteran's service medical records from his second period 
of service reveal that, in October 1974, the veteran was shot 
in his right leg by his brother.  Pulses were good, 
neurological examination was intact, X-rays were negative, 
and there was no limitation of motion.  At the surgical 
consultation, it was noted that the veteran had a superficial 
.25 caliber gunshot wound in the lateral aspect of the right 
lower thigh.  Range of motion was intact, but parasthesias of 
the right lateral calf developed overnight.  It was suspected 
as secondary to hematoma.  No surgery was recommended.  The 
veteran's September 1975 separation examination revealed a 
scar as a result of a bullet wound on the posterior right 
knee.  

A February 2002 medical record from the Oklahoma City VA 
Medical Center shows complaints of right knee pain with no 
redness or swelling, fever, chills, streaking.  The veteran 
felt that it was giving out.  Objectively, the veteran's 
lateral knee was tender to palpation.  There was no redness 
or effusion, but there was some edema.  An April 2002 
treatment note reveals that the veteran had a pronounced limp 
and much joint pain, having been shot by his brother 28 years 
ago. 

A June 2002 QTC/VA examination reflects that the veteran 
reported sustaining a .32 caliber gunshot wound to the right 
knee.  It was noted that the bullet entered from the 
posteromedial aspect of the right thigh and exited just above 
the joint line of the knee.  The veteran stated that he had 
been told that the bullet severed an artery and clipped a 
tendon.  As such, he felt that it was not a superficial 
wound.  The veteran indicated that his knee has gotten worse 
over the years and occasionally gave out without warning and 
collapses.  He stated that this caused him to limp and he had 
a brace, which he wore intermittently.  The veteran also 
claimed that he continued to have bullet fragments come out 
of the wound over the years.  He further stated that he had 
locking, pain everyday, and swelling in the knee due to fluid 
that occurred when the pain involved the tendon.  The veteran 
indicated that he briefly had symptoms of deep pain involving 
the tendon and a burning and weakness of the right tendon 
area of the hamstring, thigh, and calf muscles.  It was also 
noted that the veteran felt that he may have arterial 
obstruction of the leg.  He was using pain medication on and 
off.  Regarding scar symptomatology, the veteran stated that 
he felt it was deep, involved pressure on the artery, and had 
some internal scarring, causing the tendons to fail to 
support him.  

It was recorded that the veteran was able to carry out the 
activities of daily living, including brushing his teeth, 
cooking, walking, showering, and driving.  He did not climb 
stairs, garden, or push a lawnmower.  It was noted that the 
veteran was currently employed pumping gas.

Upon physical examination, the veteran's right knee was 
normal.  He had an entrance wound medially to the lateral 
hamstring that was approximately a half-centimeter.  There 
was an exit wound on the lateral aspect of the knee behind 
the femoral condyle and it was approximately a half-
centimeter.  There was no tenderness, disfigurement, 
ulceration, tissue loss, keloid formation, or burn scar.  The 
veteran's gait was antalgic with a limp favoring the right 
leg.  He had normal posture otherwise.  Leg lengths were 
equal and there were no abnormal signs of weight bearing.  
The veteran stated that he used a brace when his knee was 
weak and tender, and, a cane after he falls.  Physical 
examination was otherwise normal.  He could flex to 140 
degrees  and extend to zero degrees on the right.  There were 
no DeLuca issues noted.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), infra.  There was no ankylosis of the joint.  
McMurray's and drawer signs were negative.  There was no 
evidence of recurrent subluxation or locking.  No joint 
effusion was noted and there was no prosthetic implant.  

X-rays of the right knee revealed a small spur originating 
from the inferior margin of the patella.  There was trace 
indistinctness of the suprapatellar fatty tissue.  There may 
be a small or trace joint effusion and there was mild lateral 
compartmental narrowing present.  Regarding the veteran's 
right knee bullet wound, the examiner noted that examination 
was normal, but X-rays revealed mild lateral compartment 
narrowing, minimal spur extending from the inferior margin of 
the patella, and possible trace joint effusion.  Pertinent to 
the scars, the examiner diagnosed a very light scar on the 
lateral aspect of the knee behind the femoral condyle and an 
exit wound to the lateral hamstring. 

The examiner diagnosed a bullet wound to the knee.  
Subjectively, the veteran had pain and indicated that it gave 
away unexpectedly.  He also stated that he had radiating pain 
to the thigh, calf, and right foot for approximately one 
year.  Objectively, the examiner noted that the veteran did 
have the scars previously noted.  Regarding the scars, the 
examiner diagnosed entrance and exit scars.  

Pertinent to the functional effect on the veteran's usual 
occupation, the examiner stated the veteran reported 
difficulty in getting in and out of his vehicle because of 
pain in the knee.  The veteran also stated that his 
activities of daily living were limited due to pain in 
climbing stairs.  He stated that standing caused him pain and 
that he had difficulty with balance at times when the knee 
would give away.  

B.	PTSD

As indicated in the previous subsection, the veteran's 
service medical records from his second period of service 
reveal that his brother shot him in the right leg in October 
1974.  Also of record is an August 1975 psychiatric 
evaluation diagnosing the veteran with passive aggressive 
personality, passive dependent type.  The physician noted 
that the veteran was not mentally ill, but did have long 
standing character traits that made it extremely difficult 
for him to tolerate separation from his wife.  It was also 
recommended that the veteran be administratively discharged 
as he had a duly diagnosed character disorder and had made a 
poor adjustment to the demands of military service.  There 
was no mention of the October 1974 shooting incident.  

A February 2002 statement by a friend of the veteran reflects 
that he was a changed person following his second period of 
active duty.  According to his friend, the veteran was less 
confident, easily discouraged, had difficulty with 
interactions with others, and became confused and panicked in 
stressful situations leading to poor choices or inappropriate 
action.  The veteran's friend states that the veteran injured 
his knee when his brother attacked him in his quarters.  She 
further indicates that, for the prior 10 to 15 years, the 
veteran has been homeless on numerous occasions and exhibited 
PTSD symptomatology.  

Treatment records from the Oklahoma City VA Medical Center 
reveal that the veteran was hospitalized for approximately 
one week in April 2002 for suicidal ideation and flashbacks.  
It was noted that the veteran may also have features of PTSD 
from his gunshot injury by his brother 20-plus years ago 
while in the Navy.  Upon admission, an Axis I diagnosis of 
recurrent major depression and PTSD by history was given and 
a Global Assessment Functioning (GAF) score of 25 was 
assigned.  It was noted that he had a long history of 
depression, nightmares, and flashbacks since he was in the 
Navy around the 1980's when his brother had shot him in the 
right knee.  The treatment note reflected that the veteran 
was unemployed and homeless.  Mental status examination 
revealed the presence of psychomotor retardation.  The 
veteran was alert, awake, oriented times three, and 
cooperative.  His recent and remote memory was intact.  
Relationship to reality was intact.  The veteran did not 
exhibit any delusional, topic issue, and morbid preoccupation 
about his depression and flashbacks.  He stated having 
suicidal ideation, but did not have an active plan intact.  
The veteran denied any homicidal ideation, but stated that he 
was angry with his brother and might take revenge.  He had 
depressed mood with flat affect and normal flow and goal-
directed speech.  There was no flight of ideas or looseness 
of association.  The veteran denied auditory or visual 
hallucinations, decreased sleep, and decreased appetite.  At 
discharge the veteran was stable and was given an Axis I 
diagnosis of depression, not otherwise specified, and PTSD by 
history, and assigned a GAF score of 60. 

An undated psychiatric evaluation, received in April 2002, 
reveals that Dr. R., Ph.D., evaluated the veteran in December 
2001 for PTSD and in January 2002, the Minnesota Multiphase 
Personality Inventory-2 (MMPI-2) was administered.  By way of 
history, the veteran indicated that he was shot in October 
1974 by his brother.  The veteran stated that he was in his 
apartment putting on his uniform when he was shot from behind 
through his right knee.  He ran past his brother to the open 
apartment door to see who shot him.  Upon turning around, he 
saw the gun in his brother's hand.  Thereafter, the police 
were called and the veteran's brother was arrested.  The 
veteran stated that this incident ended his Navy career and 
adversely affected his life.  

The MMPI-2 results show that the veteran agreed with the 
majority of the symptomatic patterns, with the exception of 
obscure religious ideas.  He tended to question the motives 
of others and there was externalization of blame toward his 
brother.  He also had difficulty working under close scrutiny 
or criticism.  

Dr. R. found that the veteran met the first criteria listed 
in the DSM-IV (American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)), 
namely exposure to a traumatic event as he was shot by his 
brother.  The veteran's response was one of confusion as to 
why his brother would shoot him.  He felt betrayed, helpless, 
and angry.  Dr. R. noted that the second criteria listed in 
the DSM-IV was persistently reexperiencing the event with 
intrusive thoughts and dreams.  Dr. R. indicated that the 
veteran had recurrent dreams of his brother chasing him with 
a smoking gun.  He also noted that the veteran presented that 
there were times when he would argue with his brother and 
would be screaming at him in a rage, but his brother was not 
present.  The veteran would be acting out his anger even 
though he was alone.  Dr. R. stated that the third criteria 
was avoidance of stimuli associated with the event and the 
numbing of general responsiveness.  The veteran had feelings 
of detachment and estrangement from others.  He was uneasy in 
any type of close relationship.  It was noted that the 
veteran was divorced and tended to withdraw from others, yet 
stated that he wanted to be happy.  Dr. R. stated that 
because the veteran was shot by his brother, his ability to 
trust anyone was greatly reduced.  The veteran had limited 
contact with his brother and still carried great distrust.  
The fourth criteria, as noted by Dr. R., is persistent 
symptoms of increased arousal.  Dr. R. indicated that the 
veteran had an extreme reaction to loud noises, such as the 
backfire of a truck, etc, as he goes into a rage.  Anger was 
just below the surface and moved quickly to rage.  Sleep had 
also been fitful for the veteran since the trauma.  These 
symptoms manifested since the event to a greater or lesser 
degree over time.  The veteran's work record revealed that he 
many jobs.  It was noted that the veteran either quit or was 
terminated.  Dr. R. stated that the veteran's anger reaction 
to others and his inability to concentrate contributed to his 
poor work history.  The veteran had also been affected 
socially by his inability to maintain long-term 
relationships.  The relationships he had were short term and 
lacked depth.  

Dr. R. concluded that the veteran met the criteria in the 
DSM-IV for PTSD.  The results of the MMPI-2 were noted to be 
consistent with a diagnosis of anxiety disorder, specifically 
PTSD.  Dr. R. stated that he did not believe that the veteran 
had schizophrenic disorder.  Dr. R. indicated that the 
veteran was not suicidal at the time, but had been in the 
past, and involvement in a goal-oriented therapeutic group 
for trauma survivors would possibly be helpful for the 
veteran. 

A June 2002 QTC/VA examination reveals that the veteran 
reported chronic symptoms of PTSD and depression related to a 
shooting incident.  The veteran stated that in 1974, while he 
was serving in the Navy, his brother shot him in the right 
knee.  He reported PTSD symptoms of sleep problems, 
nightmares, anger, anxiety, mood swings, flashbacks, and 
intrusive memories.  The examiner also noted that the veteran 
reported chronic subclinical features of depression 
suggestive of dysthymic disorder.  It was noted that the 
veteran never attempted suicide or self-injurious behaviors 
and denied a history of psychosis, mania, eating disorder, 
learning disorder, panic disorder, agoraphobia, or attention 
deficit hyperactivity disorder.  The examiner recorded the 
fact that the veteran was evaluated by a psychiatrist shortly 
after leaving the Navy and that the veteran reported being 
admitted to a psychiatric inpatient unit at the VA Medical 
Center in Oklahoma in April 2002.  The veteran stated that 
his brother pulled out a revolver and pointed at the veteran, 
which, in turn, caused severe panic and aggravation of the 
veteran's PTSD symptoms where he feared for his life and was 
admitted to the program for a week.  

It was noted that the veteran had a long history in the past 
of alcohol dependence and had been treated for a month at the 
inpatient alcohol rehabilitation program at the Oklahoma City 
VA Medical Center in 1997.  He denied a history of illicit 
drug abuse.  

The veteran reported that he was shot by his brother in 1974 
in the right knee.  He was given first aid and sutures and 
was discharged.  No hospitalization was involved.  The 
veteran also stated that he was in a motor vehicle accident 
in 1969.  He claims to have passed out briefly, suffered a 
back injury, and had chronic back pain.  He further indicated 
that he completed a GED program, but had a significant 
problem holding onto a job.  He had been working for the 
prior three weeks at a truck stop pumping gas.  The veteran 
stated that his medical and psychiatric problems were the 
cause of his employment difficulty. 

It was noted that the veteran was married in 1972 and it 
lasted 12 years before ending in divorce.  He last had a 
girlfriend in 1992 and stated that he does not want to get 
into a relationship because he does not want to let others 
down.  The veteran stated that he lived in a van, but upon 
getting a job, he moved into a motel.  He indicated that he 
had very few friends and limited contact with his family.  

Mental status examination revealed that the veteran was well 
groomed, was cooperative, and had good eye contact.  He was 
alert and oriented to time, place, and person.  His mood was 
not good and his affect was slightly labile.  The veteran's 
recall was fair.  His concrete thinking, abstract thinking, 
and other faculties of memory were good.  Speech was clear 
and comprehensible.  The veteran denied suicidal, homicidal, 
or paranoid ideations, and, hallucinations.  He did not 
appear to respond to imperceptible stimuli.  The veteran's 
attention span, concentration, social judgment, insight, and 
reliability were poor.  His formal judgment was fair.  

The examiner noted that he reviewed the August 1975 
psychiatric evaluation, Dr. R.'s psychiatric report, the 
February 2002 buddy statement, and the veteran's written 
statements.  The examiner stated that, despite the veteran's 
self-reported PTSD symptoms as related to being shot by his 
brother, there were no medical records in his file 
corroborating such an injury.  The examiner relied on the 
August 1975 psychiatric evaluation in which no such injury 
was noted.  The examiner concluded that the veteran was 
clearly over-exaggerating both injuries sustained and any 
residual complications.  The examiner stated, "[r]egardless 
of actual details, such an injury was caused by a family 
member as an act of revenge.  It in no way is a military 
related injury.  The veteran's presence in the Navy was 
purely coincidental."  The examiner noted that the August 
1975 psychiatrist's diagnosis of passive-aggressive 
personality and passive-dependent type and indicated that he 
was in full agreement that the veteran's problems were 
essentially related to significant psychological 
maldevelopmental patterns that have significantly impacted 
upon his social development and personality structure.  The 
examiner stated that, due to such significant deficits in his 
personality and ego adaptive skills, the veteran was unable 
to adjust to any demands that required adult level maturity, 
whether it was his marriage, his service in the Navy, or his 
civilian occupations.  Also, the examiner noted that in the 
past, the veteran had significant alcohol dependence that 
would have further contributed to disruption of his ability 
to function adequately, causing problems for himself.

The examiner stated that it was "quite obvious the veteran 
is grossly exaggerating his injuries and consequent symptoms 
for the obvious purpose of secondary gain."  The examiner 
concluded that the veteran did not suffer from PTSD.  Rather, 
he had chronic features of dysthymic disorder, but unrelated 
to any stressors he may have experienced during the service.  
The examiner gave an Axis I diagnosis of dysthymic disorder 
and alcohol dependence in partial remission, and, an Axis II 
diagnosis of personality disorder with cluster-C and 
antisocial traits.  A GAF score of 60 was assigned for both 
the veteran's current level of functioning and for his level 
of functioning over the prior year.    

C.	Back Disability

The veteran's service medical records from his first period 
of service reflect that in May 1968, the veteran had a 
motorcycle accident.  The notation indicates that the 
motorcycle slipped and flipped over, throwing the veteran on 
his back.  The veteran complained of pain in the chest and 
difficulty breathing.  It was noted that he did not have head 
trauma.  X-rays of the thoracic and cervical spines were 
negative.  The diagnosis was chest contusion.  Another 
record, dated the following day, reveals complaints of chest 
and back pain.  In June 1968, the veteran sought treatment 
only for chest pain.  His separation examination, dated in 
March 1969, reveals that, upon clinical evaluation, the 
veteran's spine and other musculoskeletal systems were 
normal.  The veteran's service medical records from his 
second period of service, to include his April 1974 
enlistment examination and September 1975 separation 
examination, are negative for any complaints, treatment, or 
diagnosis of a back disability. 

A treatment note dated in December 2001 from the Oklahoma 
City VA Medical Center reveals that the veteran reported 
medical problems of crushed disc, spine, and knee that 
prohibited from working.  A February 2002 notation shows 
complaints of low back pain in the S1 joint and lumbar spine 
with an assessment of low back pain.  An April 2002 medical 
record shows complaints of mid-back, throbbing, constant, 
non-radiating pain.  A July 2002 treatment note indicates 
that the veteran complained of severe back pain, "spinal 
cord pain."  He stated that he thought the pain began after 
dumping a trash can.  The veteran described the pain in mid-
back, along the spine, with some radiation around his ribs.  
Such pain was worse with deep breathing and better with 
sitting.  He was diagnosed with thoracic strain. 

D.	Neck Disability

The veteran's service medical records from his first period 
of service reveal complaints in September 1966 of pain, 
stiffness, and discomfort in the back of the neck for the 
prior four days.  No diagnosis was given.  His separation 
examination, dated in March 1969, reveals that, upon clinical 
evaluation, the veteran's head, face, neck, and scalp, as 
well as his spine and other musculoskeletal systems, were 
normal.  The veteran's service medical records from his 
second period of service, to include his April 1974 
enlistment examination and September 1975 separation 
examination, are negative for any complaints, treatment, or 
diagnosis of a neck disability. 

Post-service medical evidence fails to reveal any complaints, 
treatment, or diagnosis of a neck disability. 


Analysis

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

As the Board's decision to reopen the veteran's claims of 
entitlement to service connection for PTSD and a back 
disability, and, grant service connection for PTSD herein is 
completely favorable, no further action is required to comply 
with the VCAA and the implementing regulations in this 
regard.  

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for a back disability and a 
neck disability, and, his initial rating claim, the Board 
finds that compliance with the VCAA and the implementing 
regulations has been satisfied.  

Specific to the veteran's initial rating claim, the Board 
observes that following the September 2002 rating decision 
granting service connection for status-post right knee bullet 
wound, the veteran submitted a notice of disagreement as to 
the assigned disability ratings.  In an opinion, VA's General 
Counsel considered the question of whether VA must notify a 
claimant via a VCAA letter of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claims for an initial compensable 
rating for the period December 7, 1993, to January 10, 2002, 
and an initial rating excess of 10 percent beginning January 
11, 2002 discussed herein because documents issued to the 
veteran provided notice sufficient to enable him to prepare 
and present argument directly pertinent to his appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in December 
2001 and February 2002 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The December 2001 and February 2002 
letters advised the veteran that the RO would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The December 2001 and February 2002 letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  The February 2002 letter specifically 
requested the veteran to submit a release form for Dr. N. and 
to provide the name of the VA Medical Center where he was 
treated. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable January 2002 and September 2002 
rating decisions specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claims (as required by 38 C.F.R. § 3.159 (b)), the Board 
finds that the veteran is not prejudiced by such failure.  
The RO has consistently requested the veteran provide 
information about where and by whom he was treated for his 
claimed disabilities.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim prior to the January 2002 and 
September 2002 rating decisions.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight knee 
impairment with recurrent subluxation or lateral instability, 
20 percent rating when there is moderate knee impairment with 
recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

A September 2002 rating decision granted service connection 
for status-post right knee bullet wound, rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and assigned a 
noncompensable rating, effective December 7, 1993, and a 10 
percent rating, effective January 11, 2002.  The veteran 
contends that he is entitled to a higher initial rating as he 
has damage to the artery and tendon residual to the bullet 
wound. 

A.	Entitlement to an Initial Compensable Rating for the 
Period From December 7, 1993, to January 10, 2002 

The Board finds that, for the period from December 7, 1993, 
to January 10, 2002, the veteran is not entitled to an 
initial compensable rating.  The Board notes that the 
effective date of December 7, 1993, for service connection 
was assigned because it was the date of claim of the previous 
denial based on a gunshot wound not being shown in the 
veteran's service medical records.  

For the period December 7, 1993, to January 10, 2002, there 
is no medical evidence of record demonstrating the nature and 
severity of service-connected status-post right knee bullet 
wound and, as such, there is no basis upon which to assign an 
initial compensable rating.  

B.	Entitlement to an Initial Rating in Excess of 10 
Percent Beginning January 11, 2002  

The Board finds that, beginning January 11, 2002, the veteran 
is not entitled to an initial rating in excess of 10 percent.  
In granting a 10 percent disability evaluation, the RO 
indicated that it was to compensate the veteran for the pain 
associated with his right knee disability.  Initially, the 
Board notes that the 10 percent rating currently assigned 
under Diagnostic Code 5257 contemplates slight knee 
impairment with recurrent subluxation or lateral instability.  
A 20 percent evaluation is not warranted unless there is 
moderate knee impairment with recurrent subluxation or 
lateral instability.  While the veteran claims that his knee 
was weak and would give away, the medical evidence of record 
indicates that, at the June 2002 QTC/VA examination, physical 
examination revealed a normal right knee.  The examiner 
specifically observed that there was no evidence of recurrent 
subluxation or locking.  Moreover, the examiner indicated 
that there were no DeLuca, supra, factors, to include pain on 
movement, incoordination, weakened movement, and excess 
fatigability, noted.  

The Board notes that knee disability may also be evaluated 
based on arthritis and/or motion limitation.  The June 2002 
QTC/VA examiner indicated that the veteran could flex his 
right knee to 140 degrees and extend his right knee to zero 
degrees, which is full range of motion as defined by the 
Rating Schedule.  See 38 C.F.R. § 4.71, Plate II (2004).  As 
such, the veteran is not entitled to a higher rating under 
Diagnostic Code 5260 or 5261.  Moreover, there is no medical 
evidence documenting arthritis.  Specifically, X-rays taken 
at the time of the June 2002 QTC/VA examination failed to 
reveal arthritis or degenerative changes of the right knee.  
As such, Diagnostic Code 5003 is not for application.  

The Board also observes that, absent evidence of at least a 
noncompensable limitation of flexion or extension, and 
further absent objective evidence of any right knee 
instability or arthritis, VAOPGCPREC 9-98 and VAOPGCPREC 23-
97 are inapplicable.  Nor, absent any compensably manifested 
motion limitation, is the veteran entitled to separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-04.  As such, higher and/or separate ratings are not 
warranted based on the current medical findings relevant to 
arthritis and/or motion limitation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  

In this regard, the Board notes that there are entrance and 
exit scars, which the veteran claims are deep, involve 
pressure on the artery, and involve internal scarring causing 
the tendons to fail to support him.  The veteran's right knee 
scars were, however, asymptomatic at the time of the June 
2002 QTC/VA examination, and of a size not warranting 
assignment of a compensable rating under VA's governing 
regulations.  Furthermore, there is no evidence in the record 
to suggest entitlement to higher or separate ratings based on 
scarring.  Additionally, there is no objective medical 
evidence of record to suggest neurological involvement 
despite the veteran's claim that he has radiating pain to the 
thigh, calf, and right foot.  The Board also notes that, 
despite the veteran's contention that he has tendon damage, 
there is no competent clinical evidence of injury to any 
muscle group affecting the right knee or residual muscle 
impairment so as to warrant consideration of diagnostic codes 
pertinent to muscle disabilities.  A review of the record 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's right knee 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for status-post right knee bullet 
wound beginning January 11, 2002.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for status-post right knee 
bullet wound or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria.  Also, the veteran 
has not indicated that he missed time from work due to 
status-post right knee bullet wound.  In sum, there is no 
indication in the record that the average industrial 
impairment from the veteran's service-connected right knee 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.
 
Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
See 38 C.F.R. § 3.304(f)(3).  

38 C.F.R. § 4.125(a) states that the diagnosis of a mental 
disorder must conform to DSM-IV or be supported by the 
findings on the examination report.  

Reopening the Claims of Entitlement to Service Connection for 
PTSD and a Back Disability

By a June 1997 decision, the RO denied the veteran's claim of 
service connection for PTSD and found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.  The RO denied both claims on the basis that the 
veteran failed to report for a scheduled VA examination and 
the evidence of record did not support a grant of service 
connection or reopening.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the most recent rating decision 
denying service connection for PTSD and refusing to reopen a 
claim of entitlement to service connection for a back 
disability was issued in June 1997.  At such time, the 
veteran was notified of the decision and his appellate 
rights.  No further communication was received from the 
veteran regarding such claims until October 2001.  Thus, the 
June 1997 decision became final.  38 U.S.C.A. § 7105(c) (West 
1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996) [(2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in October 2001, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim . 
. .Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to VA.  

38 C.F.R. § 3.156(a), (c) (2004).

Since the RO's final 1997 decision, service medical records 
from the veteran's second period of active duty have been 
obtained.  See 38 C.F.R. § 3.156(c).  Accordingly, the 
veteran's claims of entitlement to service connection for 
PTSD and a back disability are reopened.  38 U.S.C.A. § 5108.

Merits of the Service Connection Claims

A.	PTSD

The veteran contends that, while serving in the Navy, he was 
shot in the right knee by his brother.  He states that he 
currently suffers from PTSD symptoms to include depression, 
nightmares, flashbacks, suicidal ideation, intrusive thoughts 
and dreams, avoidance of stimuli associated with the event, 
feelings of detachment and estrangement from others, anger, 
rage, and an extreme reaction to loud noises.  As such, the 
veteran claims that service connection is warranted for PTSD.  

The Board initially observes that there are conflicting 
medical opinions regarding a diagnosis of PTSD.  The Court 
has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

Dr. R. concluded that the veteran met the criteria in the 
DSM-IV for PTSD.  Dr. R. specifically considered the 
veteran's reported in-service stressor of being shot by his 
brother and related his current symptomatology to each 
criteria required by the DSM-IV for a diagnosis of PTSD.  In 
contrast, the June 2002 QTC/VA examiner specifically stated 
that the veteran did not suffer from PTSD and instead 
diagnosed dysthymic disorder.  The examiner found that there 
were no medical records in the veteran's file corroborating 
his claimed in-service stressor of being shot by his brother.  
The examiner further stated, "[r]egardless of actual 
details, such an injury was caused by a family member as an 
act of revenge.  It in no way is a military related injury.  
The veteran's presence in the Navy was purely coincidental."  

In this case, the Board finds the QTC/VA examiner's opinion 
to be of lesser probative value than Dr. R.'s opinion.  In 
that regard, the Board first notes that Dr. R. specifically 
addressed the DSM-IV criteria in support of his diagnosis of 
PTSD.  He also offered specific examples of how the veteran 
met each criteria.  As such, the Board finds that Dr. R.'s 
diagnosis conforms to the requirements set forth in 38 C.F.R. 
§ 4.125(a) pertinent to a diagnosis of a mental disorder.  In 
contrast, the QTC/VA examiner failed to consider the four 
criteria required for a diagnosis of PTSD and he incorrectly 
stated that medical records failed to corroborate the 
veteran's claim that his brother shot him in the right knee.  
The examiner also erroneously applied service connection 
regulations, finding that regardless of actual details, the 
veteran's injury was caused by a family member and, as such, 
was not service-related.  

Therefore, the Board finds Dr. R.'s diagnosis of PTSD more 
probative than the QTC/VA examiner's diagnosis of dysthymic 
disorder and, as such, the veteran has a current diagnosis of 
PTSD.   

Moreover, the veteran's service medical records from his 
second period of active duty clearly documents that the 
veteran was shot in the right leg by his brother in October 
1974.  A superficial .25 caliber gunshot wound in the lateral 
aspect of the lower right thigh was noted.  As such, the 
Board finds credible supporting evidence that the veteran's 
claimed in-service stressor occurred.  

Regarding a link between current symptomatology and the 
claimed in-service stressor, the Board observes that Dr. R. 
clearly relates the veteran's experience of being shot by his 
brother to his current PTSD symptomatology.  While Dr. R. did 
not indicate that he reviewed the veteran's service medical 
records detailing the shooting incident, the Board observes 
that the reported stressor considered by Dr. R. is consistent 
with the stressor that has been corroborated for the record.  
Therefore, the Board finds that the third element of a PTSD 
service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, has been met.  

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressor of being shot in the right knee 
by his brother, and medical evidence of a nexus between 
diagnosed PTSD and the veteran's in-service stressor.  See 
38 C.F.R. § 3.304(f).  As such, the Board concludes that 
service connection is warranted for PTSD.  

B.	Back Disability

The veteran contends that while serving during his first 
period in the Navy, he was in a motorcycle accident.  He 
claims that such accident caused a back injury for which he 
sought treatment in service.  The veteran states that he 
currently has a back disability related to his in-service 
motorcycle accident and, as such, service connection is 
warranted.  

The evidence does not demonstrate chronicity of a back 
disability while the veteran was in service or continuity of 
back symptomatology after discharge from active duty.  
Specifically, the veteran was discharged from his first 
period of active duty in April 1969 and his entrance 
examination for his second period of active service, dated in 
April 1974, was negative for a back disability.  Also, there 
was no evidence of a back injury or diagnosis during the 
veteran's second period of active service.   The medical 
evidence of record indicates the first diagnosis regarding a 
back disability was made in February 2002.  As such, the 
veteran is not entitled to service connection under 38 C.F.R. 
§ 3.303(b).

The Board observes that the veteran is competent to testify 
regarding an in-service injury to his back.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the record 
contains no competent medical opinion that a back disability 
is related to an injury during service, or otherwise had its 
onset during service.  Rather, the evidence of a nexus 
between active duty service and such claimed back disability 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Id.  Absent competent evidence of a causal nexus 
between a back disability and service, the veteran is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

C.	Neck Disability

The veteran contends that while serving during his first 
period in the Navy, he was in a motorcycle accident.  He 
claims that such accident caused a neck injury for which he 
sought treatment in service.  The veteran states that he 
currently has a neck disability related to his in-service 
motorcycle accident and, as such, service connection is 
warranted.  

The Board observes that the veteran is competent to testify 
regarding an in-service injury to his neck, however, while 
service medical records document a motorcycle accident, there 
is no indication that the veteran suffered an injury to his 
neck at that time.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Additionally, while the veteran's 
service medical records from his first period of active duty 
reflect complaints of pain, stiffness, and discomfort in the 
back of the neck, there was no diagnosed disability.  
Moreover, the veteran's separation examination from his first 
period revealed that his neck was normal upon clinical 
evaluation.  Also, the veteran's service medical records from 
his second period of service were negative for any 
complaints, treatment, or diagnosis of a neck disability.  

Additionally, there is no evidence of record demonstrating 
that the veteran has a current diagnosis of a neck 
disability.  In the absence of competent medical evidence of 
a present disability, there is no basis on which to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Moreover, the record contains no competent medical opinion 
that a neck disability is related to an injury during 
service, or otherwise had its onset during service.  Rather, 
the evidence of a nexus between active duty service and such 
claimed neck disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between a neck disability and service, the 
veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a neck disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial compensable rating for service-
connected status-post right knee bullet for the period from 
December 7, 1993, to January 10, 2002, is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected status-post right knee bullet beginning 
January 11, 2002, is denied. 

The application to reopen a claim of entitlement to service 
connection for PTSD and a back disability is granted. 

Service connection for PTSD is granted.

Service connection for a back disability is denied.

Service connection for a neck disability is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



